Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Actin regarding Application No. 16/319,714 filed 01/22/2019 is in response to Applicant’s request for continued examination, RCE, filed 09/24/2021, and also in response to information disclosure statement, IDS, filed 08/04/2021. Applicant’s response is under full consideration. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/24/2021 has been entered.
Claims 1-12 are currently pending in this application, and all the claims are under full consideration.  This Application is in condition for allowance. 
Allowed Claims
Claims 1-12 are allowed over prior art of record. 
Reason for Allowance
The following is an examiner’s statement of reason for allowance. 
The instant invention is directed to a method of producing secondary battery, the battery including an electrode body, an outer body, a sealing plate, an external terminal, a tab, a first 
The closest prior art considered to be Kim (U.S. PG Publication 2012/0315516) and Matsumoto et al. (U.S. PG Publication 2016/0164133). 
Kim discloses a rechargeable battery and a method for providing the battery; the battery includes an electrode assembly, a case, a cap plate, external terminals, uncoated region provided in the electrode equivalent to tabs, and connecting terminals electrically connecting the external terminal to the tabs. Kim does not disclose a method that provides a first current collector and a second current collector electrically connect the tab to the external terminal and are disposed nearer a lower face of the sealing plate, a connected portion of the current collector to the external terminal is located nearer the lower face of the sealing plate than the upper face of the sealing plate. Kim also does not disclose the weld-connecting a stack of plurality of the tabs to the connecting terminal. Kim also does not teach the order of the fixing step, the first connection step and the second connection step. Kim also does not disclose the use of welding jigs for welding the tabs to the current collector.
Matsumoto discloses the use of welding jigs to weld electrode tabs to the electrode terminal, but Matsumoto does not disclose the claimed method steps. 
The pertinent reference of the prior art of record, singly or combined, fail to teach all the limitations of the claimed invention. New search of the prior art was conducted but failed to produce any new prior art that anticipates or renders obvious the claimed invention. Therefore, claims 1-12 are allowed over the prior art of record.
The scope of the allowed claims is defined by the specific language recited by the allowed claims. Furthermore, patentability is attributed to the claims taken as a whole. And the statement of reasons for allowance may not be interpreted as defining or otherwise limiting the claims in a manner inconsistent with the claim language itself, and applicable law.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reason for Allowance 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR M KEKIA whose telephone number is (571)270-5918. The examiner can normally be reached 9:00am-5:00 pm,.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.\
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CYNTHIA KELLY can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722                                                                                                                                                                                                        

/OMAR M KEKIA/Examiner, Art Unit 1722